Exhibit 10.50

EXECUTION COPY

 

 

 

SECURITY AGREEMENT

by

KID BRANDS, INC.

as Lead Borrower

and

THE OTHER BORROWERS AND LOAN PARTIES PARTY HERETO

FROM TIME TO TIME

and

SALUS CAPITAL PARTNERS, LLC,

as Collateral Agent

Dated as of December 21, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

     2   

SECTION 1.1 Definitions

     2   

SECTION 1.2 Interpretation

     6   

SECTION 1.3 Perfection Certificate

     6   

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

     6   

SECTION 2.1 Pledge; Grant of Security Interest

     6   

SECTION 2.2 Secured Obligations

     7   

SECTION 2.3 Security Interest

     7   

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

     8   

SECTION 3.1 Delivery of Certificated Securities Collateral

     8   

SECTION 3.2 Perfection of Uncertificated Securities Collateral

     8   

SECTION 3.3 Other Actions

     9   

SECTION 3.4 Supplements; Further Assurances

     9   

SECTION 3.5 Joinder of Additional Grantors

     12   

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     12   

SECTION 4.1 Limitation on Liens; Defense of Claims; Transferability of
Collateral

     12   

SECTION 4.2 Chief Executive Office; Change of Name; Jurisdiction of Organization

     12   

SECTION 4.3 Location of Inventory and Equipment

     13   

SECTION 4.4 Condition and Maintenance of Equipment

     13   

SECTION 4.5 Due Authorization and Issuance

     13   

SECTION 4.6 No Conflicts, Consents, etc.

     13   

SECTION 4.7 Collateral

     14   

SECTION 4.8 Insurance

     14   

SECTION 4.9 Payment of Taxes; Compliance with Laws; Contested Liens; Claims

     14   

SECTION 4.10 Access to Collateral, Books and Records; Other Information

     14   

ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

     15   

SECTION 5.1 Pledge of Additional Securities Collateral

     15   

SECTION 5.2 Voting Rights; Distributions; etc.

     15   

SECTION 5.3 Organization Documents

     16   

SECTION 5.4 Defaults, Etc.

     16   

SECTION 5.5 Certain Agreements of Grantors As Issuers and Holders of Equity
Interests

     16   

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

     17   

SECTION 6.1 Grant of License

     17   

SECTION 6.2 Registrations

     17   



--------------------------------------------------------------------------------

SECTION 6.3 No Violations or Proceedings

     17   

SECTION 6.4 Protection of Collateral Agent’s Security

     17   

SECTION 6.5 After-Acquired Property

     18   

SECTION 6.6 Modifications

     18   

SECTION 6.7 Litigation

     19   

SECTION 6.8 Third Party Consents

     19   

ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS

     19   

SECTION 7.1 Special Representations and Warranties

     19   

SECTION 7.2 Maintenance of Records

     19   

SECTION 7.3 Legend

     20   

SECTION 7.4 Modification of Terms, Etc.

     20   

SECTION 7.5 Collection

     20   

ARTICLE VIII REMEDIES

     20   

SECTION 8.1 Remedies

     20   

SECTION 8.2 Notice of Sale

     22   

SECTION 8.3 Waiver of Notice and Claims

     22   

SECTION 8.4 Certain Sales of Collateral

     23   

SECTION 8.5 No Waiver; Cumulative Remedies

     23   

SECTION 8.6 Certain Additional Actions Regarding Intellectual Property

     24   

SECTION 8.7 Application of Proceeds

     24   

ARTICLE IX MISCELLANEOUS

     24   

SECTION 9.1 Concerning Collateral Agent

     24   

SECTION 9.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact

     25   

SECTION 9.3 Expenses

     26   

SECTION 9.4 Continuing Security Interest; Assignment

     26   

SECTION 9.5 Termination; Release

     26   

SECTION 9.6 Modification in Writing

     27   

SECTION 9.7 Notices

     27   

SECTION 9.8 GOVERNING LAW

     27   

SECTION 9.9 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

     27   

SECTION 9.10             Severability of Provisions

     28   

SECTION 9.11             Execution in Counterparts; Effectiveness

     28   

SECTION 9.12             No Release

     29   

SECTION 9.13             Obligations Absolute

     29   

 

SIGNATURES

  

EXHIBIT 1

  

Form of Securities Pledge Amendment

SCHEDULE I

  

Intercompany Notes

SCHEDULE II

  

Filings, Registrations and Recordings

SCHEDULE III

  

Pledged Interests

 

-2-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of December 21, 2012 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”) made by (i) KID BRANDS, INC. a New
Jersey corporation having an office at One Meadowlands Plaza, 8th Floor, East
Rutherford, New Jersey 07073 as lead borrower for itself and the other Borrowers
(the “Lead Borrower”), (ii) THE OTHER BORROWERS LISTED ON THE SIGNATURE PAGES
HERETO (together with the Lead Borrower, the “Original Borrowers”) OR FROM TIME
TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional
Borrowers,” and together with the Original Borrowers, the “Borrowers”), and
(iii) THE GUARANTORS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (the “Guarantors”), as pledgors, assignors and debtors (the Borrowers,
together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Grantors,” and each, a “Grantor”), in favor
of SALUS CAPITAL PARTNERS, LLC, having an office at 197 First Avenue, Suite 250,
Needham Heights, MA 02494, in its capacity as collateral agent for the Credit
Parties (as defined in the Credit Agreement defined below) pursuant to the
Credit Agreement, as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Collateral Agent”).

R E C I T A L S :

A. The Borrowers, the Collateral Agent, Salus Capital Partners, LLC, as
Administrative Agent, and the Lenders party thereto, among others, have, in
connection with the execution and delivery of this Security Agreement, entered
into that certain Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

B. The Borrowers and the Guarantors will receive substantial benefits from the
execution, delivery and performance of the Credit Agreement and each is,
therefore, willing to enter into this Security Agreement.

C. This Security Agreement is given by each Grantor in favor of the Collateral
Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).

D. It is a condition to the obligations of the Lenders to make the Loans under
the Credit Agreement and a condition to the L/C Issuer issuing Letters of Credit
under the Credit Agreement that each Grantor execute and deliver the applicable
Loan Documents, including this Security Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

(b) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

(c) The following terms shall have the following meanings:

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
other party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements, if any.

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, including, without limitation, the registrations and applications
listed in Section III of the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable Law with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes.

“Excluded Foreign Subsidiary” shall mean, at any time of determination, any
Foreign Subsidiary that (a) does not own or lease assets (other than
intercompany accounts with Loan Parties or the equity in other Foreign
Subsidiaries) having an aggregate fair market value in excess of $50,000 and
(b) is not obligated in respect of liabilities exceeding $50,000 in the
aggregate (other than liabilities owed by an Excluded Foreign Subsidiary to a
Loan Party).

“Excluded Property” shall mean the following:

(a) any permit, license or any contractual obligation entered into by any
Grantor (i) that prohibits or requires the consent of any Person (other than any
Borrower or any of its Affiliates), which consent has not been obtained, as a
condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or contractual obligation or (ii) to the extent
that applicable Law prohibits the creation of a security interest therein or
thereon, but in each case, only to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other applicable Law, at which time such property
shall cease to constitute “Excluded Property”;

(b) any Intellectual Property Collateral consisting of intent-to-use trademark
applications, for which the creation by a Grantor of a security interest therein
is prohibited without the consent of third party or by applicable Law, until
such time (if any) as a statement of use or amendment to allege use is accepted
by the United States Patent and Trademark Office at which time such trademark
applications shall cease to constitute “Excluded Property”;

(c) any property of a Grantor which is subject to a Lien of the type described
in clauses (g) or (h) of the definition of “Permitted Encumbrances” pursuant to
documentation that prohibits such Grantor from granting Liens on such property
and for which consent has not been obtained; and

(d) Equity Interests in (i) any issuer possessing more than 65% of the voting
power or control of all classes of interests entitled to vote of any CFC to the
extent the grant in a security interest in the manner contemplated by this
Agreement would result in an adverse tax consequence to the Grantor holding such
Equity Interests, (ii) any Inactive Subsidiary and (iii) any Excluded Foreign
Subsidiaries, but only for so long as any such Subsidiary is an Inactive
Subsidiary or an Excluded Foreign Subsidiary;

provided, however, that “Excluded Property” shall not include (i) the right to
receive any proceeds arising therefrom or any other rights referred to in
Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC or any Proceeds,
substitutions or replacements of any Excluded Property.

 

3



--------------------------------------------------------------------------------

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Guaranteed Obligations” shall have the meaning assigned to such term in any
Facility Guaranty.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all patent applications made by such Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents and patent applications listed in Section III of the Perfection
Certificate, together with any and all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

 

4



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by each Grantor in favor of the
Collateral Agent for the benefit of the Credit Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Borrower or Guarantor in favor of the Collateral Agent for the benefit of the
Credit Parties contemporaneously with the execution and delivery of a joinder
agreement executed in accordance with SECTION 3.6 hereof, in each case, as the
same may be amended, amended and restated, restated, supplemented or otherwise
modified from time to time in accordance with the Credit Agreement.

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interest in any issuer now existing or hereafter acquired or formed,
including, without limitation, all Equity Interests of such issuer described in
Schedule III hereof, together with all rights, privileges, authority and powers
of such Grantor relating to such Equity Interests issued by any such issuer
under the Organization Documents of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Grantor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Grantor in any manner, and all other Investment Property owned by such
Grantor; provided, however, that to the extent applicable, Pledged Interests
shall not include any interest possessing more than 65% of the voting power or
control of all classes of interests entitled to vote of any CFC to the extent
such pledge would result in an adverse tax consequence to the Grantor.

“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Successor Interests.

“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement); provided, however, that Other Liabilities shall be Secured
Obligations solely to the extent that there is sufficient Collateral following
satisfaction of the Obligations described in clause (a) of the definition of
Obligations.

“Securities Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Collateral Agent with respect to any
Securities Account of a Grantor.

“Securities Act” means the Securities Act of 1933, as amended, and the
applicable regulations promulgated by the Securities and Exchange Commission
pursuant to such Act.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

“Successor Interests” shall mean, collectively, with respect to each Grantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Grantor (unless such successor is such
Grantor itself) formed by or resulting from any consolidation or merger in which
any Person listed in Section I of the Perfection Certificate is not the
surviving entity; provided, however, that Successor Interests shall not include
shares or interests possessing more than 65% of the voting power or control of
all classes of capital stock or interests entitled to vote of any CFC to the
extent such pledge would result in an adverse tax consequence to such Grantor.

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in Section III of
the Perfection Certificate, together with any and all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.

 

5



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

SECTION 1.2 Interpretation. The rules of interpretation specified in Article I
of the Credit Agreement shall be applicable to this Security Agreement.

SECTION 1.3 Perfection Certificate. The Collateral Agent and each Grantor agree
that the Perfection Certificate, and all schedules, amendments and supplements
thereto, are and shall at all times remain a part of this Security Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges and grants to the Collateral Agent for its benefit and for the
benefit of the other Credit Parties, a lien on and security interest in and to
all of the right, title and interest of such Grantor in, to and under all
personal property and interests in such personal property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”), including, without limitation:

(a) all Accounts;

(b) all Goods, including Equipment, Inventory and Fixtures;

(c) all Documents, Instruments and Chattel Paper;

(d) all Letters of Credit and Letter-of-Credit Rights;

(e) all Securities Collateral;

(f) all Investment Property;

 

6



--------------------------------------------------------------------------------

(g) all Intellectual Property Collateral;

(h) all Commercial Tort Claims, including, without limitation, those described
in Section V of the Perfection Certificate;

(i) all General Intangibles;

(j) all Deposit Accounts;

(k) all Supporting Obligations;

(l) all books and records relating to the Collateral; and

(m) to the extent not covered by clauses (a) through (l) of this sentence, all
other personal property of such Grantor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (a) through
(m) above or any other Loan Document, the security interest created by this
Security Agreement shall not extend to, and the term “Collateral” shall not
include, any Excluded Property; provided, that if and when any property shall
cease to be Excluded Property, a Security Interest in such property shall be
deemed granted therein, without any further action by any Person. Each Grantor
hereby represents and warrants that the Excluded Property, when taken as a
whole, is not material to the business operations or financial condition of the
Grantors, taken as a whole. The Grantors shall from time to time at the request
of the Collateral Agent give written notice to the Collateral Agent identifying
in reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request.

SECTION 2.2 Secured Obligations. This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.

SECTION 2.3 Security Interest.

(a) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to authenticate and file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including, without limitation, (i) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) a description of the
Collateral as “all assets of the Debtor, wherever located, whether now owned or
hereafter acquired” and (iii) in the case of a financing statement filed as a
fixture filing, a sufficient description of the real property to which such
Collateral relates. Each Grantor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon
request.

 

7



--------------------------------------------------------------------------------

(b) Each Grantor hereby ratifies its prior authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.

(c) Each Grantor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office and United States Copyright
Office (or any successor office or any similar office in any other country) or
other necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Grantor hereunder
in any Intellectual Property Collateral, without the signature of such Grantor,
and naming such Grantor, as debtor, and the Collateral Agent, as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Grantor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Grantor after the date hereof, shall promptly (and in any event
within three (3) Business Days) upon receipt thereof by such Grantor be
delivered to and held by or on behalf of the Collateral Agent pursuant hereto.
All certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time upon
the occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder. In addition, the Collateral Agent
shall have the right with written notice to exchange certificates representing
or evidencing Securities Collateral for certificates of smaller or larger
denominations, accompanied by instruments of transfer or assignment and letters
of direction duly executed in blank.

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each Grantor
represents and warrants that the Collateral Agent has a perfected first priority
security interest in all uncertificated Pledged Securities pledged by it
hereunder that is in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Collateral Agent or its designee
to be substituted for the applicable Grantor as a shareholder, member, partner
or other equity owner, as applicable, thereto. Each Grantor hereby agrees that
if any of the Pledged Securities are at any time not evidenced by certificates
of ownership, then each applicable Grantor shall, to the extent permitted by
applicable Law and upon the request of the Collateral Agent, cause such pledge
to be recorded on the equityholder register or the books of the issuer, execute
customary pledge forms or other documents necessary or reasonably requested to
complete the pledge and give the Collateral Agent the right to transfer such
Pledged Securities under the terms hereof and, provide to the Collateral Agent
an opinion of counsel, in form and substance reasonably satisfactory to the
Collateral Agent, confirming such pledge and perfection thereof.

 

8



--------------------------------------------------------------------------------

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Grantor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect, publish notice of and perfect the security interest granted by each
Grantor to the Collateral Agent (for the benefit of the Credit Parties) pursuant
to this Security Agreement in respect of the Collateral are listed on Schedule
II hereto. Each Grantor represents and warrants that all such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule II.
Each Grantor agrees that at the sole cost and expense of the Grantors, (i) such
Grantor will maintain the security interest created by this Security Agreement
in the Collateral as a perfected first priority security interest (except for
Permitted Encumbrances) and shall defend such security interest against the
claims and demands of all Persons (other than with respect to Permitted
Encumbrances), (ii) such Grantor shall furnish to the Collateral Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and (iii) at
any time and from time to time, upon the written request of the Collateral
Agent, such Grantor shall promptly and duly execute and deliver, and file and
have recorded, such further instruments and documents and take such further
action as the Collateral Agent may reasonably request, including the filing of
any financing statements, continuation statements and other documents (including
this Security Agreement) under the UCC (or other applicable Laws) in effect in
any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including, without
limitation, the United States Patent and Trademark Office and the United States
Copyright Office) wherever required by applicable Law in each case to perfect,
continue and maintain a valid, enforceable, first priority security interest in
the Collateral as provided herein and to preserve the other rights and interests
granted to the Collateral Agent hereunder, as against the Grantors and third
parties (other than with respect to Permitted Encumbrances), with respect to the
Collateral.

SECTION 3.4 Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor
represents, warrants and agrees, in each case at such Grantor’s own expense,
with respect to the following Collateral that:

(a) Instruments and Tangible Chattel Paper. As of the date hereof (i) no amount
payable under or in connection with any of the Collateral is evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Section II.D. of the Perfection Certificate and
(ii) each Instrument and each item of Tangible Chattel Paper listed in Section
II.D. of the Perfection Certificate, to the extent requested by the Collateral
Agent, has been properly endorsed, collaterally assigned and delivered to the
Collateral Agent, accompanied by instruments of transfer or assignment and
letters of direction duly executed in blank. If any amount payable in excess of
$250,000 under or in connection with any of the Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper, the Grantor acquiring such Instrument
or Tangible Chattel Paper shall forthwith endorse, collaterally assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may
reasonably request from time to time.

 

9



--------------------------------------------------------------------------------

(b) Investment Property.

(i) As of the date hereof (1) it has no Securities Accounts other than those
listed in Section II.B of the Perfection Certificate, (2) it does not hold, own
or have any interest in any certificated securities or uncertificated securities
other than those constituting Pledged Securities with respect to which the
Collateral Agent has a perfected first priority security interest (subject to
Permitted Encumbrances) in such Pledged Securities, and (3) it has entered into
a duly authorized, executed and delivered Securities Account Control Agreement
with respect to each Securities Account listed in Section II.B of the Perfection
Certificate with respect to which the Collateral Agent has a perfected first
priority security interest in such Securities Accounts by Control.

(ii) If any Grantor shall at any time hold or acquire any certificated
securities, other than any securities of any CFC not required to be pledged
hereunder, such Grantor shall promptly (a) notify the Collateral Agent thereof
and endorse, collaterally assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in
blank, all in form and substance reasonably satisfactory to the Collateral Agent
or (b) deliver such securities into a Securities Account with respect to which a
Securities Account Control Agreement is in effect in favor of the Collateral
Agent. If any securities now or hereafter acquired by any Grantor, other than
any securities of any CFC not required to be pledged hereunder, are
uncertificated, such Grantor shall promptly notify the Collateral Agent thereof
and pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, upon the reasonable request of the Collateral Agent,
either (a) grant Control to the Collateral Agent and cause the issuer to agree
to comply with instructions from the Collateral Agent as to such securities,
without further consent of any Grantor or such nominee, (b) cause a security
entitlement with respect to such uncertificated security to be held in a
Securities Account with respect to which the Collateral Agent has Control or
(c) arrange for the Collateral Agent to become the registered owner of the
securities. Grantor shall not hereafter establish and maintain any Securities
Account with any Securities Intermediary unless (1) the applicable Grantor shall
have given the Collateral Agent five (5) Business Days’ prior written notice of
its intention to establish such new Securities Account with such Securities
Intermediary and (2) such Securities Intermediary and such Grantor shall have
duly executed and delivered a Control Agreement with respect to such Securities
Account. Each Grantor shall accept any cash and Investment Property which are
proceeds of the Pledged Interests in trust for the benefit of the Collateral
Agent and promptly upon receipt thereof, deposit any cash received by it into an
account in which the Collateral Agent has Control, or with respect to any
Investment Properties or additional securities, take such actions as required
above with respect to such securities. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any entitlement orders or
instructions or directions to any issuer of uncertificated securities or
Securities Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Grantor, unless a Event of Default has
occurred and is continuing. No Grantor shall grant control over any Pledged
Securities to any Person other than the Collateral Agent.

 

10



--------------------------------------------------------------------------------

(iii) As between the Collateral Agent and the Grantors, the Grantors shall bear
the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, any Grantor or any other
Person; provided, however, that nothing contained in this SECTION 3.4(b) shall
release or relieve any Securities Intermediary of its duties and obligations to
the Grantors or any other Person under any Control Agreement or under applicable
Law. Each Grantor shall promptly pay all Claims and fees of whatever kind or
nature with respect to the Pledged Securities pledged by it under this Security
Agreement. In the event any Grantor shall fail to make such payment contemplated
in the immediately preceding sentence, the Collateral Agent may do so for the
account of such Grantor and the Grantors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
under this SECTION 3.4(b) and under SECTION 9.3 hereof.

(c) Electronic Chattel Paper and Transferable Records. As of the date hereof no
amount payable under or in connection with any of the Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount in excess of
$250,000 is payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Grantor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Collateral Agent thereof and shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under UCC Section 9-105 of such Electronic Chattel Paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record.

(d) Letter-of-Credit Rights. If such Grantor is at any time a beneficiary under
a Letter of Credit now or hereafter issued in favor of such Grantor in excess of
$250,000 (which, for the avoidance of doubt, shall not include any Letter of
Credit issued pursuant to the Credit Agreement or Existing Letters of Credit),
such Grantor shall promptly notify the Collateral Agent thereof and such Grantor
shall, at the request of the Collateral Agent, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to a collateral assignment to the Collateral Agent of, and to pay to the
Collateral Agent during the continuance of an Event of Default, the proceeds of
any drawing under the Letter of Credit during the continuance of an Event of
Default or (ii) arrange for the Collateral Agent to become the beneficiary of
such Letter of Credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement.

(e) Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed in Section V of the Perfection Certificate. If
any Grantor shall at any time hold or acquire a Commercial Tort Claim in an
amount greater than $250,000, such Grantor shall immediately notify the
Collateral Agent in writing signed by such Grantor of the brief details thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the Proceeds thereof, all upon the terms of this Security Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

(f) Motor Vehicles. As of the date hereof, it has no motor vehicles.

 

11



--------------------------------------------------------------------------------

SECTION 3.5 Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
collateral assignments, agreements, supplements, powers and instruments, as the
Collateral Agent may in its reasonable judgment deem necessary or appropriate,
in order to perfect, preserve and protect the security interest in the
Collateral as provided herein and the rights and interests granted to the
Collateral Agent hereunder, to carry into effect the purposes hereof or better
to assure and confirm unto the Collateral Agent or permit the Collateral Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Collateral. If an Event of Default has occurred and is continuing, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Grantor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral. All of the
foregoing shall be at the sole cost and expense of the Grantors.

SECTION 3.6 Joinder of Additional Grantors. The Grantors shall cause each direct
or indirect Subsidiary of any Loan Party which, from time to time, after the
date hereof shall be required to pledge any assets to the Collateral Agent for
the benefit of the Credit Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent a Perfection
Certificate and a Joinder, in each case, within ten (10) Business Days of the
date on which it was acquired or created and, upon such execution and delivery,
such Subsidiary shall constitute a “Grantor” for all purposes hereunder with the
same force and effect as if originally named as a Grantor herein, including, but
limited to, granting the Collateral Agent a security interest in all Securities
Collateral of such Subsidiary. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

SECTION 4.1 Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other
than the Liens and security interest created by this Security Agreement and
Permitted Encumbrances. Each Grantor shall, at its own cost and expense, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Collateral Agent and the priority
thereof against all material claims and demands of all Persons, at its own cost
and expense, at any time claiming any interest therein adverse to the Collateral
Agent or any other Credit Party other than Permitted Encumbrances. There is no
agreement, and no Grantor shall enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Grantors’ obligations or the rights of
the Collateral Agent hereunder other than as permitted in the Credit Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 4.2 Chief Executive Office; Change of Name; Jurisdiction of
Organization. The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of such Grantor is indicated
next to its name in Sections I.A and I.B of the Perfection Certificate. Such
Grantor shall furnish to the Collateral Agent prompt written notice of any
change in (i) its legal name, (ii) the location of its chief executive office,
its principal place of business, any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) its identity or type of organization or corporate
structure, (iv) its federal taxpayer identification number or organizational
identification number or (v) its jurisdiction of organization (in each case,
including, without limitation, by merging with or into any other entity,
reorganizing, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction). Such Grantor agrees (A) not to effect or permit any such
change unless all filings have been made under the UCC or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected first priority security
interest in all the Collateral (subject to, with respect to priority, Permitted
Encumbrances having priority by operation of law) and (B) to take all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Credit Parties in the Collateral intended to be granted hereunder. Each Grantor
agrees to promptly provide the Collateral Agent with certified Organization
Documents reflecting any of the changes described in the preceding sentence.

SECTION 4.3 Location of Inventory and Equipment. As of the Closing Date, all
Equipment and Inventory of such Grantor is located at the chief executive office
or such other location listed on the perfection certificate delivered to the
Collateral Agent.

SECTION 4.4 Condition and Maintenance of Equipment. The Equipment of such
Grantor is in good repair, working order and condition, reasonable wear and tear
excepted. Each Grantor shall cause the Equipment to be maintained and preserved
in good repair, working order and condition, reasonable wear and tear excepted,
and shall as quickly as commercially reasonable make or cause to be made all
repairs, replacements and other improvements which are necessary in the conduct
of such Grantor’s business as determined by such Grantors.

SECTION 4.5 Due Authorization and Issuance. All of the Pledged Interests have
been, and to the extent any Pledged Interests are hereafter issued, such shares
or other equity interests will be, upon such issuance, duly authorized, validly
issued and, to the extent applicable, fully paid and non-assessable. All of the
Pledged Interests have been fully paid for, and there is no amount or other
obligation owing by any Grantor to any issuer of the Pledged Interests in
exchange for or in connection with the issuance of the Pledged Interests or any
Grantor’s status as a partner or a member of any issuer of the Pledged
Interests.

SECTION 4.6 No Conflicts, Consents, etc. No consent of any party (including,
without limitation, equity holders or creditors of such Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(A) for the grant of the security interest by such Grantor of the Collateral
pledged by it pursuant to this Security Agreement or for the execution, delivery
or performance hereof by such Grantor, (B) for the exercise by the Collateral
Agent of the voting or other rights provided for in this Security Agreement or
(C) for the exercise by the Collateral Agent of the remedies in respect of the
Collateral pursuant to this Security Agreement except, in each case, for such
consents which have been obtained prior to the date hereof or the lack thereof
would not have and reasonably could not have a Material Adverse Effect.
Following the occurrence and during the continuation of an Event of Default, if
the Collateral Agent desires to exercise any remedies, voting or consensual
rights or attorney-in-fact powers set forth in this Security Agreement and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other Person therefor, then, upon the reasonable request of the
Collateral Agent, such Grantor agrees to use commercially reasonable efforts to
assist and aid the Collateral Agent to obtain as soon as commercially
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

13



--------------------------------------------------------------------------------

SECTION 4.7 Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects. The Collateral described on the schedules
annexed hereto constitutes all of the property of such type of Collateral owned
or held by the Grantors subject to any agreed upon thresholds.

SECTION 4.8 Insurance. Such Grantor shall maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement.

SECTION 4.9 Payment of Taxes; Compliance with Laws; Contested Liens; Claims.
Each Grantor represents and warrants that all Claims imposed upon or assessed
against the Collateral have been paid and discharged as required under
Section 6.04 of the Credit Agreement except to the extent such Claims constitute
a Lien not yet due and payable or a Permitted Encumbrance. Each Grantor shall
comply with all applicable Law relating to the Collateral the failure to comply
with which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Each Grantor may at its own expense contest the
validity, amount or applicability of any Claims so long as the contest thereof
shall be conducted in accordance with, and permitted pursuant to the provisions
of, the Credit Agreement. Notwithstanding the foregoing provisions of this
SECTION 4.9, no contest of any such obligation may be pursued by such Grantor if
such contest would expose the Collateral Agent or any other Credit Party to
(i) any possible criminal liability or (ii) any additional civil liability for
failure to comply with such obligations unless such Grantor shall have furnished
a bond or other security therefor reasonably satisfactory to the Collateral
Agent, or such other Credit Party, as the case may be.

SECTION 4.10 Access to Collateral, Books and Records; Other Information. Subject
to the terms of Section 6.10 of the Credit Agreement, upon reasonable prior
request to each Grantor, the Collateral Agent, its agents, accountants and
attorneys shall have access to visit and inspect, as applicable, during normal
business hours, all of the Collateral including, without limitation, all of the
books, correspondence and records of such Grantor relating thereto. The
Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense in accordance with
Section 6.10 of the Credit Agreement, such clerical and other assistance as may
be reasonably requested by the Collateral Agent with regard thereto. Such
Grantor shall, at any and all times, within a reasonable time after written
request by the Collateral Agent, furnish or cause to be furnished to the
Collateral Agent, in such manner and in such detail as may be reasonably
requested by the Collateral Agent, additional information with respect to the
Collateral.

 

14



--------------------------------------------------------------------------------

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Grantor shall, upon
obtaining any Pledged Securities or Intercompany Notes of any Person required to
be pledged hereunder, accept the same in trust for the benefit of the Collateral
Agent and forthwith deliver to the Collateral Agent a pledge amendment, duly
executed by such Grantor, in substantially the form of Exhibit 1 annexed hereto
(each, a “Pledge Amendment”), and the certificates and other documents required
under SECTION 3.1 and SECTION 3.2 hereof in respect of the additional Pledged
Securities or Intercompany Notes which are to be pledged pursuant to this
Security Agreement, and confirming the attachment of the Lien hereby created on
and in respect of such additional Pledged Securities or Intercompany Notes. Each
Grantor hereby authorizes the Collateral Agent to attach each Pledge Amendment
to this Security Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the Collateral
Agent shall for all purposes hereunder be considered Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing, each
Grantor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Securities Collateral or any part thereof for any
purpose not inconsistent with the terms or purposes hereof, the Credit Agreement
or any other Loan Document evidencing the Secured Obligations. The Collateral
Agent shall be deemed without further action or formality to have granted to
each Grantor all necessary consents relating to voting rights and shall,
if necessary, upon written request of any Grantor and at the sole cost and
expense of the Grantors, from time to time execute and deliver (or cause to be
executed and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to this SECTION 5.2(a).

(b) Upon the occurrence and during the continuance of any Event of Default, all
rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to SECTION 5.2(a) hereof
without any action (other than, in the case of any Securities Collateral, the
giving of any notice) shall immediately cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights; provided, that
the Collateral Agent agrees to provide the applicable Grantor notice promptly
after exercising any such rights and provided, further, that the Collateral
Agent shall have the right, in its sole discretion, from time to time following
the occurrence and continuance of an Event of Default to permit such Grantor to
exercise such rights under SECTION 5.2(a). After such Event of Default is no
longer continuing, each Grantor shall have the right to exercise the voting,
managerial and other consensual rights and powers that it would otherwise be
entitled to pursuant to SECTION 5.2(a) hereof.

(c) So long as no Event of Default shall have occurred and be continuing, each
Grantor shall be entitled to receive and retain, and to utilize free and clear
of the Lien hereof, any and all Distributions, but only if and to the extent
made in accordance with, and to the extent permitted by, the provisions of the
Credit Agreement; provided, however, that any and all such Distributions
consisting of rights or interests in the form of securities shall be forthwith
delivered to the Collateral Agent to hold as Collateral and shall, if received
by any Grantor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor and be forthwith
delivered to the Collateral Agent as Collateral in the same form as so received
(with any necessary endorsement). The Collateral Agent shall, if necessary, upon
written request of any Grantor and at the sole cost and expense of the Grantors,
from time to time execute and deliver (or cause to be executed and delivered) to
such Grantor all such instruments as such Grantor may reasonably request in
order to permit such Grantor to receive the Distributions which it is authorized
to receive and retain pursuant to this SECTION 5.2(c).

 

15



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of any Event of Default, all
rights of each Grantor to receive Distributions which it would otherwise be
authorized to receive and retain pursuant to SECTION 5.2(c) hereof shall cease
and all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to receive and hold as Collateral such
Distributions. After such Event of Default is no longer continuing, each Grantor
shall have the right to receive the Distributions which it would be authorized
to receive and retain pursuant to SECTION 5.2(c).

(e) Each Grantor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may reasonably request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
SECTION 5.2(b) hereof and to receive all Distributions which it may be entitled
to receive under SECTION 5.2(c) hereof.

(f) All Distributions which are received by any Grantor contrary to the
provisions of SECTION 5.2(c) hereof shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from other funds of such Grantor
and shall immediately be paid over to the Collateral Agent as Collateral in the
same form as so received (with any necessary endorsement).

SECTION 5.3 Organization Documents. Each Grantor has delivered to the Collateral
Agent true, correct and complete copies of its Organization Documents. The
Organization Documents are in full force and effect. No Grantor will terminate
or agree to terminate any Organization Documents or make any amendment or
modification to any Organization Documents in a manner materially adverse to the
Credit Parties, including electing to treat any Pledged Interests of such
Grantor as a security under Section 8-103 of the UCC.

SECTION 5.4 Defaults, Etc. Such Grantor is not in default in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Grantor is a party relating to the Pledged
Securities pledged by it, and such Grantor is not in violation of any other
provisions of any such agreement to which such Grantor is a party, or otherwise
in default or violation thereunder. No Securities Collateral pledged by such
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any Person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates, if any, delivered to the Collateral Agent) which evidence any
Pledged Securities of such Grantor.

SECTION 5.5 Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.

(a) In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Security Agreement relating
to the Securities Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it.

(b) In the case of each Grantor which is a partner in a partnership, limited
liability company or other entity, such Grantor hereby consents to the extent
required by the applicable Organization Documents to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default at the request of the
Collateral Agent, to the transfer of such Pledged Interests to the Collateral
Agent or its nominee and to the substitution of the Collateral Agent or its
nominee as a substituted partner or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner or a limited partner or member, as the case may be.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of License. Without limiting the rights of Collateral Agent as
the holder of a Lien on the Intellectual Property Collateral, for the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article VIII hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Grantor, wherever the same
may be located, including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.

SECTION 6.2 Registrations. Except pursuant to licenses and other user agreements
entered into by any Grantor in the ordinary course of business that are listed
in Section III of the Perfection Certificate, on and as of the date hereof
(i) each Grantor owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, any material Copyright, Patent or
Trademark listed in Section III of the Perfection Certificate, and (ii) all
material registrations listed in Section III of the Perfection Certificate are
valid and in full force and effect.

SECTION 6.3 No Violations or Proceedings. To each Grantor’s knowledge, on and as
of the date hereof, there is no violation by others of any right of such Grantor
with respect to any Copyright, Patent or Trademark listed in Section III of the
Perfection Certificate, respectively, pledged by it under the name of such
Grantor.

SECTION 6.4 Protection of Collateral Agent’s Security. On a continuing basis,
each Grantor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of (A) any material and
adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
Patent, Trademark or Copyright necessary for the conduct of business of such
Grantor or (B) the institution of any proceeding or any material and adverse
determination in any federal, state or local court or administrative body
regarding such Grantor’s claim of ownership in or right to use any of the
Intellectual Property Collateral material to the use and operation of the
Collateral, its right to register such Intellectual Property Collateral or its
right to keep and maintain such registration in full force and effect,
(ii) maintain and protect the Intellectual Property Collateral necessary for the
conduct of business of such Grantor as determined by such Grantor in its
business judgment, (iii) not permit to lapse or become abandoned any
Intellectual Property Collateral necessary for the conduct of business of such
Grantor, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to such Intellectual Property Collateral,
in each case except as shall be consistent with such Grantor’s commercially
reasonable business judgment and, if any Event of Default has occurred and is
continuing, with the prior approval of the Collateral Agent (such approval not
to be unreasonably withheld), (iv) upon such Grantor’s obtaining knowledge

 

17



--------------------------------------------------------------------------------

thereof, promptly notify the Collateral Agent in writing of any event which may
be reasonably expected to materially and adversely affect the value or utility
of the Intellectual Property Collateral or any portion thereof material to the
use and operation of the Collateral, the ability of such Grantor or the
Collateral Agent to dispose of the Intellectual Property Collateral or any
portion thereof or the rights and remedies of the Collateral Agent in relation
thereto including, without limitation, a levy or threat of levy or any legal
process against the Intellectual Property Collateral or any portion thereof,
(v) not license the Intellectual Property Collateral other than licenses entered
into by such Grantor in, or incidental to, the ordinary course of business, or
amend or permit the amendment of any of the material licenses in a manner that
materially and adversely affects the right to receive payments thereunder, or in
any manner that would materially impair the value of the Intellectual Property
Collateral or the Lien on and security interest in the Intellectual Property
Collateral intended to be granted to the Collateral Agent for the benefit of the
Credit Parties, without the consent of the Collateral Agent (not to be
unreasonably delayed), (vi) until the Collateral Agent exercises its rights to
make collection, diligently keep adequate records respecting material
Intellectual Property Collateral and (vii) furnish to the Collateral Agent from
time to time upon the Collateral Agent’s reasonable written request therefor
detailed statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to the Intellectual Property Collateral as the Collateral Agent may
from time to time reasonably request. Notwithstanding the foregoing, nothing
herein shall prevent any Grantor from selling, disposing of or otherwise using
any Intellectual Property Collateral as permitted under the Credit Agreement.

SECTION 6.5 After-Acquired Property. If any Grantor shall, at any time before
this Security Agreement shall have been terminated in accordance with SECTION
9.5(a), (i) obtain any rights to any additional Intellectual Property Collateral
or (ii) become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property Collateral,
or any improvement on any Intellectual Property Collateral, the provisions
hereof shall automatically apply thereto and any such item enumerated in clause
(i) or (ii) of this SECTION 6.5 with respect to such Grantor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Security Agreement without
further action by any party. With respect to any federally registered
Intellectual Property Collateral, each Grantor shall promptly (a) provide to the
Collateral Agent written notice of any of the foregoing and (b) confirm the
attachment of the Lien and security interest created by this Security Agreement
to any rights described in clauses (i) and (ii) of the immediately preceding
sentence of this SECTION 6.5 by execution of an instrument in form reasonably
acceptable to the Collateral Agent.

SECTION 6.6 Modifications. Each Grantor authorizes the Collateral Agent to
modify this Security Agreement by amending Section III of the Perfection
Certificate to include any Intellectual Property Collateral acquired or arising
after the date hereof of such Grantor including, without limitation, any of the
items listed in SECTION 6.5 hereof and the Collateral Agent agrees to provide
prompt notice to the Lead Borrower of any such amendment.

 

18



--------------------------------------------------------------------------------

SECTION 6.7 Litigation. Unless there shall occur and be continuing any Event of
Default, each Grantor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Grantors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right, but shall in no way be
obligated, to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the other Credit Parties to enforce the Intellectual Property Collateral and any
license thereunder and the Collateral Agent agrees to provide prompt notice to
the Lead Borrower of any such applications or suit. In the event of such suit,
each Grantor shall, at the reasonable request of the Collateral Agent, do any
and all lawful acts and execute any and all documents requested by the
Collateral Agent in aid of such enforcement and the Grantors shall promptly
reimburse and indemnify the Collateral Agent, as the case may be, for all
reasonable out-of-pocket costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this SECTION 6.7 in accordance with SECTION 9.3
hereof. In the event that the Collateral Agent shall elect not to bring suit to
enforce the Intellectual Property Collateral, each Grantor agrees, at the
reasonable request of the Collateral Agent, to take all commercially reasonable
actions necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any material Intellectual Property Collateral by others
and for that purpose agrees to diligently maintain any suit, proceeding or other
action against any Person so infringing necessary to prevent such infringement.

SECTION 6.8 Third Party Consents. Each Grantor shall use commercially reasonable
efforts to obtain the consent of third parties to the extent such consent is
necessary or desirable to create a valid, perfected security interest in favor
of the Collateral Agent in any material Intellectual Property Collateral.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING ACCOUNTS

SECTION 7.1 Special Representations and Warranties. As of the time when any of
its Accounts is included in the Borrowing Base, each Grantor shall be deemed to
have represented and warranted that such Account and all records, papers and
documents relating thereto (i) are genuine and correct and in all material
respects what they purport to be, (ii) represent the legal, valid and binding
obligation of the account debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such account
debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, and (iii) are in all
material respects in compliance and conform with all applicable material
federal, state and local Laws and applicable Laws of any relevant foreign
jurisdiction.

SECTION 7.2 Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense materially complete records of each Account, in a manner
consistent with prudent business practice, including, without limitation,
records of all payments received, all credits granted thereon, all merchandise
returned and all other documentation relating thereto. Each Grantor shall, at
such Grantor’s sole cost and expense, upon the Collateral Agent’s demand made at
any time after the occurrence and during the continuance of any Event of
Default, deliver all tangible evidence of Accounts, including, without
limitation, all documents evidencing Accounts and any books and records relating
thereto to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent may transfer a full and complete copy of any Grantor’s books, records,
credit information, reports, memoranda and all other writings relating to the
Accounts to and for the use by any Person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Collateral Agent’s security
interest therein in accordance with applicable Law without the consent of any
Grantor and the Collateral Agent agrees to provide prompt notice to the Lead
Borrower of any such transfer.

 

19



--------------------------------------------------------------------------------

SECTION 7.3 Legend. Each Grantor shall legend, at the request of the Collateral
Agent made at any time after the occurrence and during the continuance of any
Event of Default and in form and manner reasonably satisfactory to the
Collateral Agent, the Accounts and the other books, records and documents of
such Grantor evidencing or pertaining to the Accounts with an appropriate
reference to the fact that the Accounts have been collaterally assigned to the
Collateral Agent for the benefit of the Credit Parties and that the Collateral
Agent has a security interest therein.

SECTION 7.4 Modification of Terms, Etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Account or interest therein except in
the ordinary course of business consistent with prudent business practice or in
accordance with the Credit Agreement without the prior written consent of the
Collateral Agent.

SECTION 7.5 Collection. Each Grantor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, such Accounts to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account. The costs and expenses (including, without limitation,
attorneys’ fees) of collection, in any case, whether incurred by any Grantor,
the Collateral Agent or any other Credit Party, shall be paid by the Grantors.

ARTICLE VIII

REMEDIES

SECTION 8.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default the Collateral Agent may, and at the direction of the Required
Lenders, shall, from time to time in respect of the Collateral, in addition to
the other rights and remedies provided for herein, under applicable Law or
otherwise available to it:

(a) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may during business hours enter upon any Grantor’s premises
where any of the Collateral is located, remove such Collateral, remain present
at such premises to receive copies of all communications and remittances
relating to the Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Grantor;

 

20



--------------------------------------------------------------------------------

(b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent;

(c) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(d) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Grantor shall
at its own expense: (A) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 8.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Collateral Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

(e) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in SECTION 8.7
hereof;

(f) Retain and apply the Distributions to the Secured Obligations as provided in
Article V hereof;

(g) Exercise any and all rights as beneficial and legal owner of the Collateral,
including, without limitation, perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any
Collateral; and

 

21



--------------------------------------------------------------------------------

(h) Exercise all the rights and remedies of a secured party under the UCC, and
the Collateral Agent may also in its sole discretion, without notice except as
specified in SECTION 8.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, as part of one or more going out of business sales in the Collateral
Agent’s own right or by one or more agents and contractors, all as the
Collateral Agent, in its sole discretion, may deem advisable, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Collateral Agent may deem advisable. The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Collateral Agent shall have
the right to conduct such sales on any Grantor’s premises and shall have the
right to use any Grantor’s premises without charge for such sales for such time
or times as the Collateral Agent may see fit. The Collateral Agent and any agent
or contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor). Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agent or contractor and
neither any Grantor nor any Person claiming under or in right of any Grantor
shall have any interest therein. The Collateral Agent or any other Credit Party
or any of their respective Affiliates may be the purchaser, licensee, assignee
or recipient of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold, assigned or
licensed at such sale, to use and apply any of the Secured Obligations owed to
such Person as a credit on account of the purchase price of any Collateral
payable by such Person at such sale. Each purchaser, assignee, licensee or
recipient at any such sale shall acquire the property sold, assigned or licensed
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives, to the fullest extent permitted by Law, all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. To the fullest extent permitted
by Law, each Grantor hereby waives any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold, assigned or licensed at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

SECTION 8.2 Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law and unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide such Grantor such advance notice
as may be practicable under the circumstances), ten (10) days’ prior written
notice to such Grantor of the time and place of any public sale or of the time
after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Grantor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying (as permitted under Law) any
right to notification of sale or other intended disposition.

SECTION 8.3 Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives, to the fullest extent permitted by applicable Law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VIII in the absence of bad faith, gross negligence or willful
misconduct. Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.

 

22



--------------------------------------------------------------------------------

SECTION 8.4 Certain Sales of Collateral.

(a) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who meet the requirements of such
Governmental Authority. Each Grantor acknowledges that any such sales may be at
prices and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable Law, the Collateral Agent shall have no obligation to engage in
public sales.

(b) Each Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities Laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to Persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Securities
Collateral or Investment Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities Laws, even if such
issuer would agree to do so.

(c) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Grantor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(d) Each Grantor further agrees that a breach of any of the covenants contained
in this SECTION 8.4 will cause irreparable injury to the Collateral Agent and
the other Credit Parties, that the Collateral Agent and the other Credit Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this SECTION 8.4 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.

SECTION 8.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

 

23



--------------------------------------------------------------------------------

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power or remedy under this Security Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Grantors, the
Collateral Agent and each other Credit Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Collateral Agent and the other Credit
Parties shall continue as if no such proceeding had been instituted.

SECTION 8.6 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of Collateral Agent, each Grantor shall execute and deliver to Collateral Agent
an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof to the extent such assignment does not result in
any loss of rights therein under applicable Law. Within five (5) Business Days
of written notice thereafter from Collateral Agent, each Grantor shall make
available to Collateral Agent, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ on the date of the Event of
Default as Collateral Agent may reasonably designate to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Grantor under the registered Patents, Trademarks
and/or Copyrights, and such Persons shall be available to perform their prior
functions on Collateral Agent’s behalf.

SECTION 8.7 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Security Agreement, in accordance with and as
set forth in Section 8.03 of the Credit Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Concerning Collateral Agent.

(a) The Collateral Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact, except for such agents or attorneys-in-facts’ bad
faith, gross negligence or willful misconduct. The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in the
Credit Agreement. Upon the acceptance of any appointment as the Collateral Agent
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Security Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Security Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Security Agreement while it was
the Collateral Agent.

 

24



--------------------------------------------------------------------------------

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the other Credit Parties shall have
responsibility for, without limitation (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Collateral Agent or
any other Credit Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Collateral.

(c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

(d) If any item of Collateral also constitutes collateral granted to Collateral
Agent under any other deed of trust, mortgage, security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral,
Collateral Agent, in its sole discretion, shall select which provision or
provisions shall control.

SECTION 9.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Security Agreement or in the Credit Agreement (including, without
limitation, such Grantor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay Claims, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any other obligations of such Grantor
with respect to any Collateral) or if any warranty on the part of any Grantor
contained herein shall be breached, the Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, lien,
imposition or other obligation which such Grantor fails to pay or perform as and
when required hereby. Any and all amounts so expended by the Collateral Agent
shall be paid by the Grantors in accordance with the provisions of SECTION 9.3
hereof. Neither the provisions of this SECTION 9.2 nor any action taken by
Collateral Agent pursuant to the provisions of this SECTION 9.2 shall prevent
any such failure to observe any covenant contained in this Security Agreement
nor any breach of warranty from constituting an Event of Default. Each Grantor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor, or
otherwise, from time to time after the occurrence and during the continuation of
an Event of Default in the Collateral Agent’s discretion to take any action and
to execute any instrument consistent with the terms of the Credit Agreement and
the other Security Documents which the Collateral Agent may deem necessary to
accomplish the purposes hereof. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

 

25



--------------------------------------------------------------------------------

SECTION 9.3 Expenses. Each Grantor will upon demand pay to the Collateral Agent
the amount of any and all amounts required to be paid pursuant to
Section 10.04(a) of the Credit Agreement.

SECTION 9.4 Continuing Security Interest; Assignment. This Security Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Grantors, their respective successors and assigns, and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Credit Parties
and each of their respective successors, transferees and assigns. No other
Persons (including, without limitation, any other creditor of any Grantor) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Credit Party may
assign or otherwise transfer any indebtedness held by it secured by this
Security Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Credit
Party, herein or otherwise, subject, however, to the provisions of the Credit
Agreement.

SECTION 9.5 Termination; Release.

(a) This Security Agreement, the Lien in favor of the Collateral Agent (for the
benefit of itself and the other Credit Parties) and all other security interests
granted hereby shall terminate with respect to all Secured Obligations (other
than contingent indemnification obligations for which claims have not been
asserted) when (i) the Commitments shall have expired or been terminated,
(ii) the principal of and interest on each Loan and all fees and other Secured
Obligations shall have been indefeasibly paid in full in cash, (iii) all Letters
of Credit (as defined in the Credit Agreement) shall have (A) expired or
terminated and have been reduced to zero, (B) been Cash Collateralized to the
extent required by the Credit Agreement, or (C) been supported by another letter
of credit in a manner reasonably satisfactory to the L/C Issuer and the
Administrative Agent, and (iv) all unreimbursed amounts owed by the Borrowers or
any other Loan Party pursuant to the Loan Documents shall have been indefeasibly
paid in full in cash; provided, however, that in connection with the termination
of this Security Agreement, the Collateral Agent may require such indemnities as
it shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Secured
Obligations that are reasonably likely to be reversed or revoked, (y) any
obligations that are reasonably likely to thereafter arise with respect to the
Other Liabilities, and (z) any Secured Obligations that are reasonably likely to
thereafter arise under Section 10.04 of the Credit Agreement.

(b) The Collateral shall be released from the Lien of this Security Agreement in
accordance with the provisions of the Credit Agreement. Upon termination hereof
or any release of Collateral in accordance with the provisions of the Credit
Agreement, the Collateral Agent shall, upon the request and at the sole cost and
expense of the Grantors, promptly assign, transfer and deliver to the Grantors,
against receipt and without recourse to or warranty by the Collateral Agent,
such of the Collateral to be released (in the case of a release) or all of the
Collateral (in the case of termination of this Security Agreement) as may be in
possession of the Collateral Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Collateral,
proper documents and instruments (including UCC-3 termination statements or
releases) acknowledging the termination hereof or the release of such
Collateral, as the case may be.

 

26



--------------------------------------------------------------------------------

(c) At any time that the respective Grantor desires that the Collateral Agent
take any action described in clause (b) of this SECTION 9.5, such Grantor shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to clause (a) or (b) of this SECTION 9.5. The Collateral
Agent shall have no liability whatsoever to any other Credit Party as the result
of any release of Collateral by it as permitted (or which the Collateral Agent
in good faith believes to be permitted) by this SECTION 9.5.

SECTION 9.6 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Collateral Agent and the Grantors. Any amendment, modification
or supplement of or to any provision hereof, any waiver of any provision hereof
and any consent to any departure by any Grantor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Security Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

SECTION 9.7 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the Lead
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this SECTION 9.7.

SECTION 9.8 GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 9.9 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

27



--------------------------------------------------------------------------------

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING
THEREIN AS THE COLLATERAL AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER
INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS
A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 9.11 Execution in Counterparts; Effectiveness. This Security Agreement
may be executed in any number of counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Security Agreement by telecopy,
pdf or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Security Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 9.12 No Release. Nothing set forth in this Security Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Collateral Agent
or any other Credit Party to perform or observe any such term, covenant,
condition or agreement on such Grantor’s part to be so performed or observed or
shall impose any liability on the Collateral Agent or any other Credit Party for
any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of such Grantor contained
in this Security Agreement, the Credit Agreement or the other Loan Documents, or
under or in respect of the Collateral or made in connection herewith or
therewith. The obligations of each Grantor contained in this SECTION 9.12 shall
survive the termination hereof and the discharge of such Grantor’s other
obligations under this Security Agreement, the Credit Agreement and the other
Loan Documents.

SECTION 9.13 Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;

(b) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(d) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(e) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.6 hereof; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Grantor (other than the termination of this Security
Agreement in accordance with SECTION 9.5(a) hereof).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

GRANTORS: KID BRANDS, INC. By:   /s/ Guy A. Paglinco Name:   Guy A. Paglinco
Title:   Vice President and Chief Financial Officer KIDS LINE, LLC SASSY, INC. I
& J HOLDCO, INC. LAJOBI, INC. COCALO, INC. RB TRADEMARK HOLDCO, LLC By:   /s/
Guy A. Paglinco Name:   Guy A. Paglinco Title:   Vice President

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Collateral Agent By:   /s/ Daniel F. O’Rourke
Name:   Daniel F. O’Rourke Title:   Senior Vice President

Signature Page to Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of             , is delivered
pursuant to SECTION 5.1 of that certain Security Agreement (as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of December 21, 2012 made by (i) KID BRANDS, INC. a New
Jersey corporation, as lead borrower for itself and the other Borrowers (the
“Lead Borrower”), (ii) THE BORROWERS party thereto from time to time (together
with the Lead Borrower, the “Borrowers”), and (iii) THE GUARANTORS party thereto
from time to time (the “Guarantors”), as pledgors, assignors and debtors (the
Borrowers, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Grantors,” and each, a “Grantor”), in
favor of SALUS CAPITAL PARTNERS, LLC, having an office at 197 First Avenue,
Suite 250, Needham Heights, MA 02494, in its capacity as collateral agent for
the Credit Parties, as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Collateral Agent”).
The undersigned hereby agrees that this Securities Pledge Amendment may be
attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Collateral and shall secure all Secured
Obligations.



--------------------------------------------------------------------------------

PLEDGED INTERESTS

 

  

ISSUER

   CLASS
OF STOCK
OR
INTERESTS    PAR
VALUE    CERTIFICATE
NO(S).    NUMBER OF
SHARES
OR
INTERESTS    PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF  ISSUER



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

   PRINCIPAL
AMOUNT    DATE OF
ISSUANCE    INTEREST
RATE    MATURITY
DATE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantor has caused this Securities Pledge
Amendment to be duly executed and delivered by its duly authorized officer as of
the date first above written.

 

[Name of Applicable Grantor], as Grantor

By:

   

Name:

Title:

 

AGREED TO AND ACCEPTED:

SALUS CAPITAL PARTNERS, LLC,

as Collateral Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule I

Intercompany Notes

None.



--------------------------------------------------------------------------------

Schedule II

Filings, Registrations and Recordings

UCC Filings

Offices of the Secretary of State of:

Delaware

Illinois

New Jersey

California

Patents and Trademarks

U.S. Patent and Trademark Office

Copyrights

U.S. Copyright Office

Fixtures

Kent County, Michigan



--------------------------------------------------------------------------------

Schedule III

Pledged Interests

 

Issuer

   Class of Stock
or Interests    Grantor    Certificate
#     #Shares      Percentage of
all  Issued
Shares  

Kids Line, LLC

      Kid Brands, Inc.      [N/A ]      

Kid Brands Australia Pty Ltd.,

   Ordinary    Kids Line, LLC      5        48,750         65 % 

Kids Line UK Limited

   Ordinary    Kids Line, LLC      2        650         65 % 

Sassy, Inc.

   Common    Kid Brands, Inc.      1        100         100 % 

I & J HoldCo, Inc.

   Common    Kid Brands, Inc.      1        100         100 % 

LaJobi, Inc.

   Common    I & J HoldCo, Inc.      2        100         100 % 

CoCaLo, Inc.

   Common    I & J HoldCo, Inc.      8        100         100 % 

RB Trademark Holdco, LLC

      Kid Brands, Inc.      [N/A ]      